Exhibit 10.34

 

OMNIVISION TECHNOLOGIES, INC.

 

2009 EMPLOYEE STOCK PURCHASE PLAN

 


1.             PURPOSE.  THE PURPOSE OF THE PLAN IS TO PROVIDE EMPLOYEES OF THE
COMPANY AND ITS DESIGNATED SUBSIDIARIES WITH AN OPPORTUNITY TO PURCHASE COMMON
STOCK THROUGH ACCUMULATED PAYROLL DEDUCTIONS.  THIS PLAN INCLUDES TWO
COMPONENTS: A CODE SECTION 423 PLAN COMPONENT AND A NON-423 PLAN COMPONENT.  THE
COMPANY’S INTENTION IS TO HAVE THE CODE SECTION 423 PLAN COMPONENT QUALIFY AS AN
“EMPLOYEE STOCK PURCHASE PLAN” UNDER SECTION 423 OF THE CODE, (ALTHOUGH THE
COMPANY MAKES NO UNDERTAKING OR REPRESENTATION TO MAINTAIN SUCH QUALIFICATION). 
THE PROVISIONS OF THE CODE SECTION 423 PLAN COMPONENT, ACCORDINGLY, WILL BE
CONSTRUED SO AS TO EXTEND AND LIMIT PARTICIPATION IN A UNIFORM AND
NONDISCRIMINATORY BASIS CONSISTENT WITH THE REQUIREMENTS OF SECTION 423 OF THE
CODE.  IN ADDITION, THIS PLAN AUTHORIZES THE GRANT OF OPTIONS UNDER THE NON-423
PLAN COMPONENT THAT DO NOT QUALIFY UNDER SECTION 423 OF THE CODE, PURSUANT TO
RULES, PROCEDURES OR SUB-PLANS ADOPTED BY THE ADMINISTRATOR THAT ARE DESIGNED TO
ACHIEVE TAX, SECURITIES LAWS OR OTHER OBJECTIVES FOR ELIGIBLE EMPLOYEES AND/OR
THE COMPANY.  EXCEPT AS OTHERWISE INDICATED, THE NON-423 PLAN COMPONENT WILL
OPERATE AND BE ADMINISTERED IN THE SAME MANNER AS THE CODE SECTION 423 PLAN
COMPONENT.


 


2.             DEFINITIONS.


 


(A)           “ADMINISTRATOR” MEANS THE BOARD OR ANY COMMITTEE DESIGNATED BY THE
BOARD TO ADMINISTER THE PLAN PURSUANT TO SECTION 14.


 


(B)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE OPTIONS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.


 


(C)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(D)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


 


(I)    CHANGE IN OWNERSHIP OF THE COMPANY.  A CHANGE IN THE OWNERSHIP OF THE
COMPANY WHICH OCCURS ON THE DATE THAT ANY ONE PERSON, OR MORE THAN ONE PERSON
ACTING AS A GROUP (“PERSON”), ACQUIRES OWNERSHIP OF THE STOCK OF THE COMPANY
THAT, TOGETHER WITH THE STOCK HELD BY SUCH PERSON, CONSTITUTES MORE THAN 50% OF
THE TOTAL VOTING POWER OF THE STOCK OF THE COMPANY; OR


 


(II)   CHANGE IN EFFECTIVE CONTROL OF THE COMPANY.  IF THE COMPANY HAS A CLASS
OF SECURITIES REGISTERED PURSUANT TO SECTION 12 OF THE EXCHANGE ACT, A CHANGE IN
THE EFFECTIVE CONTROL OF THE COMPANY WHICH OCCURS ON THE DATE THAT A MAJORITY OF
MEMBERS OF THE BOARD IS REPLACED DURING ANY 12 MONTH PERIOD BY DIRECTORS WHOSE
APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE
BOARD PRIOR TO THE DATE OF THE APPOINTMENT OR ELECTION.  FOR PURPOSES OF THIS
CLAUSE (II), IF ANY PERSON IS CONSIDERED TO BE IN EFFECTIVE CONTROL OF THE
COMPANY, THE ACQUISITION OF ADDITIONAL CONTROL OF THE COMPANY BY THE SAME PERSON
WILL NOT BE CONSIDERED A CHANGE IN CONTROL; OR

 

--------------------------------------------------------------------------------


 


(III)  CHANGE IN OWNERSHIP OF A SUBSTANTIAL PORTION OF THE COMPANY’S ASSETS.  A
CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE COMPANY’S ASSETS WHICH
OCCURS ON THE DATE THAT ANY PERSON ACQUIRES (OR HAS ACQUIRED DURING THE 12 MONTH
PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR
PERSONS) ASSETS FROM THE COMPANY THAT HAVE A TOTAL GROSS FAIR MARKET VALUE EQUAL
TO OR MORE THAN 50% OF THE TOTAL GROSS FAIR MARKET VALUE OF ALL OF THE ASSETS OF
THE COMPANY IMMEDIATELY PRIOR TO SUCH ACQUISITION OR ACQUISITIONS.  FOR PURPOSES
OF THIS SUBSECTION (III), GROSS FAIR MARKET VALUE MEANS THE VALUE OF THE ASSETS
OF THE COMPANY, OR THE VALUE OF THE ASSETS BEING DISPOSED OF, DETERMINED WITHOUT
REGARD TO ANY LIABILITIES ASSOCIATED WITH SUCH ASSETS.

 

For purposes of this Section 2(d), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 


(E)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. 
REFERENCE TO A SPECIFIC SECTION OF THE CODE OR TREASURY REGULATION THEREUNDER
WILL INCLUDE SUCH SECTION OR REGULATION, ANY VALID REGULATION OR OTHER OFFICIAL
APPLICABLE GUIDANCE PROMULGATED UNDER SUCH SECTION, AND ANY COMPARABLE PROVISION
OF ANY FUTURE LEGISLATION OR REGULATION AMENDING, SUPPLEMENTING OR SUPERSEDING
SUCH SECTION OR REGULATION.


 


(F)            “CODE SECTION 423 PLAN COMPONENT” MEANS THE COMPONENT OF THIS
PLAN THAT IS INTENDED TO MEET THE REQUIREMENTS SET FORTH IN SECTION 423(B) OF
THE CODE, AS AMENDED.  THE PROVISIONS OF THE CODE SECTION 423 PLAN COMPONENT
SHALL BE CONSTRUED, ADMINISTERED AND ENFORCED IN ACCORDANCE WITH SECTION 423(B).


 


(G)           “COMMITTEE” MEANS A COMMITTEE OF THE BOARD APPOINTED IN ACCORDANCE
WITH SECTION 14 HEREOF.


 


(H)           “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


 


(I)            “COMPANY” MEANS OMNIVISION TECHNOLOGIES, INC., A DELAWARE
CORPORATION, OR ANY SUCCESSOR THERETO.


 


(J)            “COMPENSATION” MEANS ALL CASH COMPENSATION REPORTABLE ON
FORM W-2, INCLUDING WITHOUT LIMITATION BASE STRAIGHT TIME GROSS EARNINGS, SALES
COMMISSIONS, PAYMENTS FOR OVERTIME, SHIFT PREMIUMS, INCENTIVE COMPENSATION,
INCENTIVE PAYMENTS, BONUSES AND OTHER COMPENSATION, BUT DOES NOT INCLUDE ANY
NON-CASH COMPENSATION.

 

2

--------------------------------------------------------------------------------


 


(K)           “DESIGNATED SUBSIDIARY” MEANS ANY SUBSIDIARY THAT HAS BEEN
DESIGNATED BY THE ADMINISTRATOR FROM TIME TO TIME IN ITS SOLE DISCRETION AS
ELIGIBLE TO PARTICIPATE IN THE PLAN. THE ADMINISTRATOR WILL DETERMINE WHETHER
EMPLOYEES OF ANY DESIGNATED SUBSIDIARY SHALL PARTICIPATE IN THE CODE SECTION 423
PLAN COMPONENT OR THE NON-423 PLAN COMPONENT.


 


(L)            “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(M)          “ELIGIBLE EMPLOYEE” MEANS ANY INDIVIDUAL WHO IS A COMMON LAW
EMPLOYEE OF THE COMPANY OR A DESIGNATED SUBSIDIARY AND IS CUSTOMARILY EMPLOYED
FOR AT LEAST TWENTY (20) HOURS PER WEEK AND MORE THAN FIVE (5) MONTHS IN ANY
CALENDAR YEAR BY THE EMPLOYER, OTHER THAN AN EMPLOYEE OF A DESIGNATED SUBSIDIARY
UNDER THE NON-423 PLAN COMPONENT, WHO, AS OF THE ENROLLMENT DATE, RESIDES IN A
COUNTRY THAT HAS BEEN EXCLUDED FROM PARTICIPATION IN THE PLAN OR WHO, AS OF THE
ENROLLMENT DATE, IS OTHERWISE DETERMINED INELIGIBLE FOR PARTICIPATION IN THE
NON-423 PLAN COMPONENT, AT THE DISCRETION OF THE ADMINISTRATOR.  FOR PURPOSES OF
THE PLAN, THE EMPLOYMENT RELATIONSHIP WILL BE TREATED AS CONTINUING INTACT WHILE
THE INDIVIDUAL IS ON SICK LEAVE OR OTHER LEAVE OF ABSENCE THAT THE EMPLOYER
APPROVES.  WHERE THE PERIOD OF LEAVE EXCEEDS THREE (3) MONTHS AND THE
INDIVIDUAL’S RIGHT TO REEMPLOYMENT IS NOT GUARANTEED EITHER BY STATUTE OR BY
CONTRACT, THE EMPLOYMENT RELATIONSHIP WILL BE DEEMED TO HAVE TERMINATED THREE
(3) MONTHS AND ONE (1) DAY FOLLOWING THE COMMENCEMENT OF SUCH LEAVE.  THE
ADMINISTRATOR, IN ITS DISCRETION, FROM TIME TO TIME MAY, PRIOR TO AN ENROLLMENT
DATE FOR ALL OPTIONS TO BE GRANTED ON SUCH ENROLLMENT DATE, DETERMINE (ON A
UNIFORM AND NONDISCRIMINATORY BASIS FOR EMPLOYEES WHO MAY PARTICIPATE IN THE
CODE SECTION 423 PLAN COMPONENT) THAT THE DEFINITION OF ELIGIBLE EMPLOYEE WILL
OR WILL NOT INCLUDE AN INDIVIDUAL IF HE OR SHE: (I) HAS NOT COMPLETED AT LEAST
TWO (2) YEARS OF SERVICE SINCE HIS OR HER LAST HIRE DATE (OR SUCH LESSER PERIOD
OF TIME AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION),
(II) CUSTOMARILY WORKS NOT MORE THAN TWENTY (20) HOURS PER WEEK (OR SUCH LESSER
PERIOD OF TIME AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION),
(III) CUSTOMARILY WORKS NOT MORE THAN FIVE (5) MONTHS PER CALENDAR YEAR (OR SUCH
LESSER PERIOD OF TIME AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS
DISCRETION), (IV) IS AN EXECUTIVE, OFFICER OR OTHER MANAGER, OR (V) IS A HIGHLY
COMPENSATED EMPLOYEE UNDER SECTION 414(Q) OF THE CODE.  NOTWITHSTANDING THE
FOREGOING, FOR OPTIONS GRANTED UNDER THE NON-423 PLAN COMPONENT, ELIGIBLE
EMPLOYEE SHALL ALSO MEAN ANY OTHER EMPLOYEE OF A DESIGNATED SUBSIDIARY TO THE
EXTENT THAT LOCAL LAW REQUIRES PARTICIPATION IN THE PLAN TO BE EXTENDED TO SUCH
EMPLOYEE, AS DETERMINED BY THE ADMINISTRATOR.


 


(N)           “EMPLOYER” MEANS THE EMPLOYER OF THE APPLICABLE ELIGIBLE
EMPLOYEE(S).


 


(O)           “ENROLLMENT DATE” MEANS THE FIRST TRADING DAY OF EACH OFFERING
PERIOD.


 


(P)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, INCLUDING THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(Q)           “EXERCISE DATE” MEANS THE LAST TRADING DAY OF EACH PURCHASE
PERIOD.


 


(R)            “FAIR MARKET VALUE” MEANS, AS OF ANY DATE AND UNLESS THE
ADMINISTRATOR DETERMINES OTHERWISE, THE VALUE OF COMMON STOCK DETERMINED AS
FOLLOWS:


 


(I)    IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ GLOBAL SELECT
MARKET, THE NASDAQ GLOBAL MARKET OR THE NASDAQ CAPITAL MARKET OF THE NASDAQ
STOCK MARKET, ITS FAIR MARKET VALUE

 

3

--------------------------------------------------------------------------------


 


WILL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO SALES
WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DATE OF DETERMINATION
(OR ON THE LAST PRECEDING TRADING DAY IF THE DATE OF DETERMINATION IS NOT A
TRADING DAY), AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE
ADMINISTRATOR DEEMS RELIABLE;


 


(II)   IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER
BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE WILL BE THE MEAN
BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE DATE OF
DETERMINATION (OR ON THE LAST PRECEDING TRADING DAY IF THE DATE OF DETERMINATION
IS NOT A TRADING DAY), AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER
SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE; OR


 


(III)  IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE FAIR
MARKET VALUE THEREOF WILL BE DETERMINED IN GOOD FAITH BY THE ADMINISTRATOR.


 


(S)           “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.


 


(T)            “NEW EXERCISE DATE” MEANS A NEW EXERCISE DATE IF THE
ADMINISTRATOR SHORTENS ANY OFFERING PERIOD THEN IN PROGRESS.


 


(U)           “NON-423 PLAN COMPONENT” MEANS A COMPONENT OF THIS PLAN THAT IS
NOT INTENDED TO MEET THE REQUIREMENTS SET FORTH IN SECTION 423(B) OF THE CODE,
AS AMENDED.


 


(V)           “OFFERING PERIODS” MEANS THE PERIODS OF APPROXIMATELY TWENTY-FOUR
(24) MONTHS DURING WHICH AN OPTION GRANTED PURSUANT TO THE PLAN MAY BE
EXERCISED, COMMENCING ON THE FIRST TRADING DAY ON OR AFTER JUNE 1 AND DECEMBER 1
OF EACH YEAR AND TERMINATING ON THE LAST TRADING DAY IN THE PERIODS ENDING
TWENTY-FOUR (24) MONTHS LATER.  THE DURATION AND TIMING OF OFFERING PERIODS MAY
BE CHANGED PURSUANT TO SECTIONS 4 AND 20.


 


(W)          “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(X)            “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE THAT PARTICIPATES IN THE
PLAN.


 


(Y)           “PLAN” MEANS THIS OMNIVISION TECHNOLOGIES, INC. 2009 EMPLOYEE
STOCK PURCHASE PLAN, WHICH INCLUDES A CODE SECTION 423 PLAN COMPONENT AND A
NON-423 PLAN COMPONENT.


 


(Z)            “PURCHASE PERIOD” MEANS THE APPROXIMATELY SIX (6) MONTH PERIOD
COMMENCING AFTER ONE EXERCISE DATE AND ENDING WITH THE NEXT EXERCISE DATE,
EXCEPT THAT THE FIRST PURCHASE PERIOD OF ANY OFFERING PERIOD WILL COMMENCE ON
THE ENROLLMENT DATE AND END WITH THE NEXT EXERCISE DATE.


 


(AA)         “PURCHASE PRICE” MEANS AN AMOUNT EQUAL TO EIGHTY-FIVE PERCENT (85%)
OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE ENROLLMENT DATE OR ON
THE EXERCISE DATE, WHICHEVER IS LOWER; PROVIDED HOWEVER, THAT THE PURCHASE PRICE
MAY BE DETERMINED FOR SUBSEQUENT OFFERING PERIODS BY THE ADMINISTRATOR SUBJECT
TO COMPLIANCE WITH SECTION 423 OF THE CODE (OR ANY SUCCESSOR RULE OR PROVISION
OR ANY OTHER APPLICABLE LAW, REGULATION OR STOCK EXCHANGE RULE) OR PURSUANT TO
SECTION 20.

 

4

--------------------------------------------------------------------------------


 


(BB)         “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


(CC)         “TRADING DAY” MEANS A DAY ON WHICH THE NATIONAL STOCK EXCHANGE UPON
WHICH THE COMMON STOCK IS LISTED IS OPEN FOR TRADING.


 


3.             ELIGIBILITY.


 


(A)           OFFERING PERIODS.  ANY ELIGIBLE EMPLOYEE ON A GIVEN ENROLLMENT
DATE WILL BE ELIGIBLE TO PARTICIPATE IN THE PLAN, SUBJECT TO THE REQUIREMENTS OF
SECTION 5.


 


(B)           LIMITATIONS.  ANY PROVISIONS OF THE PLAN TO THE CONTRARY
NOTWITHSTANDING, NO ELIGIBLE EMPLOYEE WILL BE GRANTED AN OPTION UNDER THE PLAN
(I) TO THE EXTENT THAT, IMMEDIATELY AFTER THE GRANT, SUCH ELIGIBLE EMPLOYEE (OR
ANY OTHER PERSON WHOSE STOCK WOULD BE ATTRIBUTED TO SUCH ELIGIBLE EMPLOYEE
PURSUANT TO SECTION 424(D) OF THE CODE) WOULD OWN CAPITAL STOCK OF THE COMPANY
OR ANY PARENT OR SUBSIDIARY OF THE COMPANY AND/OR HOLD OUTSTANDING OPTIONS TO
PURCHASE SUCH STOCK POSSESSING FIVE PERCENT (5%) OR MORE OF THE TOTAL COMBINED
VOTING POWER OR VALUE OF ALL CLASSES OF THE CAPITAL STOCK OF THE COMPANY OR OF
ANY PARENT OR SUBSIDIARY OF THE COMPANY, OR (II) TO THE EXTENT THAT HIS OR HER
RIGHTS TO PURCHASE STOCK UNDER ALL EMPLOYEE STOCK PURCHASE PLANS (AS DEFINED IN
SECTION 423 OF THE CODE) OF THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY ACCRUES AT A RATE, WHICH EXCEEDS TWENTY-FIVE THOUSAND DOLLARS ($25,000)
WORTH OF STOCK (DETERMINED AT THE FAIR MARKET VALUE OF THE STOCK AT THE TIME
SUCH OPTION IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS
OUTSTANDING AT ANY TIME, AS DETERMINED IN ACCORDANCE WITH SECTION 423 OF THE
CODE AND THE REGULATIONS THEREUNDER.


 


4.             OFFERING PERIODS.  THE PLAN WILL BE IMPLEMENTED BY CONSECUTIVE,
OVERLAPPING OFFERING PERIODS WITH A NEW OFFERING PERIOD COMMENCING ON THE FIRST
TRADING DAY ON OR AFTER JUNE 1 AND DECEMBER 1 EACH YEAR, OR ON SUCH OTHER DATE
AS THE ADMINISTRATOR WILL DETERMINE.  THE ADMINISTRATOR WILL HAVE THE POWER TO
CHANGE THE DURATION OF OFFERING PERIODS (INCLUDING THE COMMENCEMENT DATES
THEREOF) WITH RESPECT TO FUTURE OFFERINGS WITHOUT STOCKHOLDER APPROVAL IF SUCH
CHANGE IS ANNOUNCED PRIOR TO THE SCHEDULED BEGINNING OF THE FIRST OFFERING
PERIOD TO BE AFFECTED THEREAFTER.


 


5.             PARTICIPATION.  AN ELIGIBLE EMPLOYEE MAY PARTICIPATE IN THE PLAN
BY (I) SUBMITTING TO THE COMPANY’S STOCK ADMINISTRATION OFFICE (OR ITS
DESIGNEE), ON OR BEFORE A DATE DETERMINED BY THE ADMINISTRATOR PRIOR TO AN
APPLICABLE ENROLLMENT DATE, A PROPERLY COMPLETED SUBSCRIPTION AGREEMENT
AUTHORIZING PAYROLL DEDUCTIONS IN THE FORM PROVIDED BY THE ADMINISTRATOR FOR
SUCH PURPOSE, OR (II) FOLLOWING AN ELECTRONIC OR OTHER ENROLLMENT PROCEDURE
DETERMINED BY THE ADMINISTRATOR.


 


6.             PAYROLL DEDUCTIONS.


 


(A)           AT THE TIME A PARTICIPANT ENROLLS IN THE PLAN PURSUANT TO
SECTION 5, HE OR SHE WILL ELECT TO HAVE PAYROLL DEDUCTIONS MADE ON EACH PAY DAY
DURING THE OFFERING PERIOD IN AN AMOUNT NOT EXCEEDING FIFTEEN PERCENT (15%) OF
THE COMPENSATION, WHICH HE OR SHE RECEIVES ON EACH PAY DAY DURING THE OFFERING
PERIOD; PROVIDED, HOWEVER, THAT SHOULD A PAY DAY OCCUR ON AN EXERCISE DATE, A
PARTICIPANT WILL HAVE THE PAYROLL DEDUCTIONS MADE ON SUCH DAY APPLIED TO HIS OR
HER ACCOUNT UNDER THE SUBSEQUENT PURCHASE PERIOD OR OFFERING PERIOD.  A
PARTICIPANT’S SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT FOR SUCCESSIVE
OFFERING PERIODS UNLESS TERMINATED AS PROVIDED IN SECTION 10 HEREOF.

 

5

--------------------------------------------------------------------------------


 


(B)           PAYROLL DEDUCTIONS FOR A PARTICIPANT WILL COMMENCE ON THE FIRST
PAY DAY FOLLOWING THE ENROLLMENT DATE AND WILL END ON THE LAST PAY DAY PRIOR TO
THE EXERCISE DATE OF SUCH OFFERING PERIOD TO WHICH SUCH AUTHORIZATION IS
APPLICABLE, UNLESS SOONER TERMINATED BY THE PARTICIPANT AS PROVIDED IN
SECTION 10 HEREOF.


 


(C)           ALL PAYROLL DEDUCTIONS MADE FOR A PARTICIPANT WILL BE CREDITED TO
HIS OR HER ACCOUNT UNDER THE PLAN AND WILL BE WITHHELD IN WHOLE PERCENTAGES
ONLY.  A PARTICIPANT MAY NOT MAKE ANY ADDITIONAL PAYMENTS INTO SUCH ACCOUNT.


 


(D)           A PARTICIPANT MAY DISCONTINUE HIS OR HER PARTICIPATION IN THE PLAN
AS PROVIDED IN SECTION 10, OR MAY INCREASE OR DECREASE THE RATE OF HIS OR HER
PAYROLL DEDUCTIONS DURING THE OFFERING PERIOD BY (I) PROPERLY COMPLETING AND
SUBMITTING TO THE COMPANY’S STOCK ADMINISTRATION OFFICE (OR ITS DESIGNEE), ON OR
BEFORE A DATE DETERMINED BY THE ADMINISTRATOR PRIOR TO AN APPLICABLE EXERCISE
DATE, A NEW SUBSCRIPTION AGREEMENT AUTHORIZING THE CHANGE IN PAYROLL DEDUCTION
RATE IN THE FORM PROVIDED BY THE ADMINISTRATOR FOR SUCH PURPOSE, OR
(II) FOLLOWING AN ELECTRONIC OR OTHER PROCEDURE PRESCRIBED BY THE ADMINISTRATOR;
PROVIDED, HOWEVER, THAT A PARTICIPANT MAY ONLY MAKE ONE PAYROLL DEDUCTION CHANGE
DURING EACH MONTH OF THE OFFERING PERIOD.  IF A PARTICIPANT HAS NOT FOLLOWED
SUCH PROCEDURES TO CHANGE THE RATE OF PAYROLL DEDUCTIONS, THE RATE OF HIS OR HER
PAYROLL DEDUCTIONS WILL CONTINUE AT THE ORIGINALLY ELECTED RATE THROUGHOUT THE
OFFERING PERIOD AND FUTURE OFFERING PERIODS (UNLESS TERMINATED AS PROVIDED IN
SECTION 10).  THE ADMINISTRATOR MAY, IN ITS SOLE DISCRETION, LIMIT THE NATURE
AND/OR NUMBER OF PAYROLL DEDUCTION RATE CHANGES THAT MAY BE MADE BY PARTICIPANTS
DURING ANY OFFERING PERIOD, AND MAY ESTABLISH SUCH OTHER CONDITIONS OR
LIMITATIONS AS IT DEEMS APPROPRIATE FOR PLAN ADMINISTRATION.  ANY CHANGE IN
PAYROLL DEDUCTION RATE MADE PURSUANT TO THIS SECTION 6(D) WILL BE EFFECTIVE AS
OF THE FIRST FULL PAYROLL PERIOD FOLLOWING FIVE (5) BUSINESS DAYS AFTER THE DATE
ON WHICH THE CHANGE IS MADE BY THE PARTICIPANT (UNLESS THE ADMINISTRATOR, IN ITS
SOLE DISCRETION, ELECTS TO PROCESS A GIVEN CHANGE IN PAYROLL DEDUCTION RATE MORE
QUICKLY).


 


(E)           NOTWITHSTANDING THE FOREGOING, TO THE EXTENT NECESSARY TO COMPLY
WITH SECTION 423(B)(8) OF THE CODE AND SECTION 3(B), A PARTICIPANT’S PAYROLL
DEDUCTIONS MAY BE DECREASED TO ZERO PERCENT (0%) AT ANY TIME DURING A PURCHASE
PERIOD.  SUBJECT TO SECTION 423(B)(8) OF THE CODE AND SECTION 3(B) HEREOF,
PAYROLL DEDUCTIONS WILL RECOMMENCE AT THE RATE ORIGINALLY ELECTED BY THE
PARTICIPANT EFFECTIVE AS OF THE BEGINNING OF THE FIRST PURCHASE PERIOD SCHEDULED
TO END IN THE FOLLOWING CALENDAR YEAR, UNLESS TERMINATED BY THE PARTICIPANT AS
PROVIDED IN SECTION 10.


 


(F)            NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY IN THE PLAN, THE
ADMINISTRATOR MAY ALLOW ELIGIBLE EMPLOYEES TO PARTICIPATE IN THE PLAN VIA CASH
CONTRIBUTIONS INSTEAD OF PAYROLL DEDUCTIONS IF (I) PAYROLL DEDUCTIONS ARE NOT
PERMITTED UNDER APPLICABLE LOCAL LAW, AND (II) THE ELIGIBLE EMPLOYEE IS
PARTICIPATING IN THE NON-423 PLAN COMPONENT OR THE ADMINISTRATOR DETERMINES THAT
CASH CONTRIBUTIONS ARE PERMISSIBLE UNDER SECTION 423 OF THE CODE.


 


(G)           AT THE TIME THE OPTION IS EXERCISED, IN WHOLE OR IN PART, OR AT
THE TIME SOME OR ALL OF THE COMMON STOCK ISSUED UNDER THE PLAN IS DISPOSED OF,
THE PARTICIPANT MUST MAKE ADEQUATE PROVISION FOR THE COMPANY’S OR EMPLOYER’S
FEDERAL, STATE, OR ANY OTHER TAX LIABILITY PAYABLE TO ANY AUTHORITY INCLUDING
TAXES IMPOSED BY JURISDICTIONS OUTSIDE OF THE UNITED STATES, NATIONAL INSURANCE,
SOCIAL SECURITY OR OTHER TAX WITHHOLDING OBLIGATIONS, IF ANY, WHICH ARISE UPON
THE EXERCISE OF THE OPTION OR THE DISPOSITION OF THE COMMON STOCK.  AT ANY TIME,
THE COMPANY OR THE EMPLOYER MAY, BUT WILL NOT BE OBLIGATED TO, WITHHOLD FROM THE
PARTICIPANT’S COMPENSATION THE AMOUNT NECESSARY FOR

 

6

--------------------------------------------------------------------------------


 


THE COMPANY OR THE EMPLOYER TO MEET APPLICABLE WITHHOLDING OBLIGATIONS,
INCLUDING ANY WITHHOLDING REQUIRED TO MAKE AVAILABLE TO THE COMPANY OR THE
EMPLOYER ANY TAX DEDUCTIONS OR BENEFITS ATTRIBUTABLE TO SALE OR EARLY
DISPOSITION OF COMMON STOCK BY THE ELIGIBLE EMPLOYEE. IN ADDITION, THE COMPANY
OR THE EMPLOYER MAY, BUT WILL NOT BE OBLIGATED TO, WITHHOLD FROM THE PROCEEDS OF
THE SALE OF COMMON STOCK OR ANY OTHER METHOD OF WITHHOLDING THE COMPANY OR THE
EMPLOYER DEEMS APPROPRIATE.


 


7.             GRANT OF OPTION.  ON THE ENROLLMENT DATE OF EACH OFFERING PERIOD,
EACH ELIGIBLE EMPLOYEE PARTICIPATING IN SUCH OFFERING PERIOD WILL BE GRANTED AN
OPTION TO PURCHASE ON EACH EXERCISE DATE DURING SUCH OFFERING PERIOD (AT THE
APPLICABLE PURCHASE PRICE) UP TO A NUMBER OF SHARES OF COMMON STOCK DETERMINED
BY DIVIDING SUCH ELIGIBLE EMPLOYEE’S PAYROLL DEDUCTIONS ACCUMULATED PRIOR TO
SUCH EXERCISE DATE AND RETAINED IN THE ELIGIBLE EMPLOYEE’S ACCOUNT AS OF THE
EXERCISE DATE BY THE APPLICABLE PURCHASE PRICE; PROVIDED THAT IN NO EVENT WILL
AN ELIGIBLE EMPLOYEE BE PERMITTED TO PURCHASE DURING EACH PURCHASE PERIOD MORE
THAN A NUMBER OF SHARES DETERMINED BY DIVIDING $12,500 BY THE FAIR MARKET VALUE
OF A SHARE OF THE COMPANY’S COMMON STOCK (SUBJECT TO ANY ADJUSTMENT PURSUANT TO
SECTION 19) ON THE ENROLLMENT DATE, AND PROVIDED FURTHER THAT SUCH PURCHASE WILL
BE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 3(B) AND 13.  THE ELIGIBLE
EMPLOYEE MAY ACCEPT THE GRANT OF SUCH OPTION WITH RESPECT TO AN OFFERING PERIOD
BY ELECTING TO PARTICIPATE IN THE PLAN IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 5.  THE ADMINISTRATOR MAY, FOR FUTURE OFFERING PERIODS, INCREASE OR
DECREASE, IN ITS ABSOLUTE DISCRETION, THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK THAT AN ELIGIBLE EMPLOYEE MAY PURCHASE DURING EACH PURCHASE PERIOD OF AN
OFFERING PERIOD.  EXERCISE OF THE OPTION WILL OCCUR AS PROVIDED IN SECTION 8,
UNLESS THE PARTICIPANT HAS WITHDRAWN PURSUANT TO SECTION 10.  THE OPTION WILL
EXPIRE ON THE LAST DAY OF THE OFFERING PERIOD.


 


8.             EXERCISE OF OPTION.


 


(A)           UNLESS A PARTICIPANT WITHDRAWS FROM THE PLAN AS PROVIDED IN
SECTION 10, HIS OR HER OPTION FOR THE PURCHASE OF SHARES OF COMMON STOCK WILL BE
EXERCISED AUTOMATICALLY ON THE EXERCISE DATE, AND THE MAXIMUM NUMBER OF FULL
SHARES SUBJECT TO THE OPTION WILL BE PURCHASED FOR SUCH PARTICIPANT AT THE
APPLICABLE PURCHASE PRICE WITH THE ACCUMULATED PAYROLL DEDUCTIONS FROM HIS OR
HER ACCOUNT.  NO FRACTIONAL SHARES OF COMMON STOCK WILL BE PURCHASED; ANY
PAYROLL DEDUCTIONS ACCUMULATED IN A PARTICIPANT’S ACCOUNT, WHICH ARE NOT
SUFFICIENT TO PURCHASE A FULL SHARE WILL BE RETAINED IN THE PARTICIPANT’S
ACCOUNT FOR THE SUBSEQUENT PURCHASE PERIOD OR OFFERING PERIOD, SUBJECT TO
EARLIER WITHDRAWAL BY THE PARTICIPANT AS PROVIDED IN SECTION 10.  ANY OTHER
FUNDS LEFT OVER IN A PARTICIPANT’S ACCOUNT AFTER THE EXERCISE DATE WILL BE
RETURNED TO THE PARTICIPANT.  DURING A PARTICIPANT’S LIFETIME, A PARTICIPANT’S
OPTION TO PURCHASE SHARES HEREUNDER IS EXERCISABLE ONLY BY HIM OR HER.


 


(B)           IF THE ADMINISTRATOR DETERMINES THAT, ON A GIVEN EXERCISE DATE,
THE NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH OPTIONS ARE TO BE
EXERCISED MAY EXCEED (I) THE NUMBER OF SHARES OF COMMON STOCK THAT WERE
AVAILABLE FOR SALE UNDER THE PLAN ON THE ENROLLMENT DATE OF THE APPLICABLE
OFFERING PERIOD, OR (II) THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR SALE
UNDER THE PLAN ON SUCH EXERCISE DATE, THE ADMINISTRATOR MAY IN ITS SOLE
DISCRETION (X) PROVIDE THAT THE COMPANY WILL MAKE A PRO RATA ALLOCATION OF THE
SHARES OF COMMON STOCK AVAILABLE FOR PURCHASE ON SUCH ENROLLMENT DATE OR
EXERCISE DATE, AS APPLICABLE, IN AS UNIFORM A MANNER AS WILL BE PRACTICABLE AND
AS IT WILL DETERMINE IN ITS SOLE DISCRETION TO BE EQUITABLE AMONG ALL
PARTICIPANTS EXERCISING OPTIONS TO PURCHASE COMMON STOCK ON SUCH EXERCISE DATE,
AND CONTINUE ALL OFFERING

 

7

--------------------------------------------------------------------------------


 


PERIODS THEN IN EFFECT OR (Y) PROVIDE THAT THE COMPANY WILL MAKE A PRO RATA
ALLOCATION OF THE SHARES AVAILABLE FOR PURCHASE ON SUCH ENROLLMENT DATE OR
EXERCISE DATE, AS APPLICABLE, IN AS UNIFORM A MANNER AS WILL BE PRACTICABLE AND
AS IT WILL DETERMINE IN ITS SOLE DISCRETION TO BE EQUITABLE AMONG ALL
PARTICIPANTS EXERCISING OPTIONS TO PURCHASE COMMON STOCK ON SUCH EXERCISE DATE,
AND TERMINATE ANY OR ALL OFFERING PERIODS THEN IN EFFECT PURSUANT TO
SECTION 20.  THE COMPANY MAY MAKE A PRO RATA ALLOCATION OF THE SHARES AVAILABLE
ON THE ENROLLMENT DATE OF ANY APPLICABLE OFFERING PERIOD PURSUANT TO THE
PRECEDING SENTENCE, NOTWITHSTANDING ANY AUTHORIZATION OF ADDITIONAL SHARES FOR
ISSUANCE UNDER THE PLAN BY THE COMPANY’S STOCKHOLDERS SUBSEQUENT TO SUCH
ENROLLMENT DATE.


 


9.             DELIVERY.  AS SOON AS REASONABLY PRACTICABLE AFTER EACH EXERCISE
DATE ON WHICH A PURCHASE OF SHARES OF COMMON STOCK OCCURS, THE COMPANY WILL
ARRANGE THE DELIVERY TO EACH PARTICIPANT THE SHARES PURCHASED UPON EXERCISE OF
HIS OR HER OPTION IN A FORM DETERMINED BY THE ADMINISTRATOR (IN ITS SOLE
DISCRETION) AND PURSUANT TO RULES ESTABLISHED BY THE ADMINISTRATOR.  THE COMPANY
MAY PERMIT OR REQUIRE THAT SHARES BE DEPOSITED DIRECTLY WITH A BROKER DESIGNATED
BY THE COMPANY OR TO A DESIGNATED AGENT OF THE COMPANY, AND THE COMPANY MAY
UTILIZE ELECTRONIC OR AUTOMATED METHODS OF SHARE TRANSFER.  THE COMPANY MAY
REQUIRE THAT SHARES BE RETAINED WITH SUCH BROKER OR AGENT FOR A DESIGNATED
PERIOD OF TIME AND/OR MAY ESTABLISH OTHER PROCEDURES TO PERMIT TRACKING OF
DISQUALIFYING DISPOSITIONS OF SUCH SHARES.  NO PARTICIPANT WILL HAVE ANY VOTING,
DIVIDEND, OR OTHER STOCKHOLDER RIGHTS WITH RESPECT TO SHARES OF COMMON STOCK
SUBJECT TO ANY OPTION GRANTED UNDER THE PLAN UNTIL SUCH SHARES HAVE BEEN
PURCHASED AND DELIVERED TO THE PARTICIPANT AS PROVIDED IN THIS SECTION 9.


 


10.           WITHDRAWAL.


 


(A)           A PARTICIPANT MAY WITHDRAW ALL BUT NOT LESS THAN ALL THE PAYROLL
DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT AND NOT YET USED TO EXERCISE HIS OR
HER OPTION UNDER THE PLAN AT ANY TIME BY (I) SUBMITTING TO THE COMPANY’S STOCK
ADMINISTRATION OFFICE (OR ITS DESIGNEE) A WRITTEN NOTICE OF WITHDRAWAL IN THE
FORM DETERMINED BY THE ADMINISTRATOR FOR SUCH PURPOSE, OR (II) FOLLOWING AN
ELECTRONIC OR OTHER WITHDRAWAL PROCEDURE DETERMINED BY THE ADMINISTRATOR.  ALL
OF THE PARTICIPANT’S PAYROLL DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT WILL BE
PAID TO SUCH PARTICIPANT PROMPTLY AFTER RECEIPT OF NOTICE OF WITHDRAWAL AND SUCH
PARTICIPANT’S OPTION FOR THE OFFERING PERIOD WILL BE AUTOMATICALLY TERMINATED,
AND NO FURTHER PAYROLL DEDUCTIONS FOR THE PURCHASE OF SHARES WILL BE MADE FOR
SUCH OFFERING PERIOD.  IF A PARTICIPANT WITHDRAWS FROM AN OFFERING PERIOD,
PAYROLL DEDUCTIONS WILL NOT RESUME AT THE BEGINNING OF THE SUCCEEDING OFFERING
PERIOD, UNLESS THE PARTICIPANT RE-ENROLLS IN THE PLAN IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 5.


 


(B)           A PARTICIPANT’S WITHDRAWAL FROM AN OFFERING PERIOD WILL NOT HAVE
ANY EFFECT UPON HIS OR HER ELIGIBILITY TO PARTICIPATE IN ANY SIMILAR PLAN THAT
MAY HEREAFTER BE ADOPTED BY THE COMPANY OR IN SUCCEEDING OFFERING PERIODS THAT
COMMENCE AFTER THE TERMINATION OF THE OFFERING PERIOD FROM WHICH THE PARTICIPANT
WITHDRAWS.


 


11.           TERMINATION OF EMPLOYMENT.  UPON A PARTICIPANT’S CEASING TO BE AN
ELIGIBLE EMPLOYEE, FOR ANY REASON, HE OR SHE WILL BE DEEMED TO HAVE ELECTED TO
WITHDRAW FROM THE PLAN AND THE PAYROLL DEDUCTIONS CREDITED TO SUCH PARTICIPANT’S
ACCOUNT DURING THE OFFERING PERIOD BUT NOT YET USED TO PURCHASE SHARES OF COMMON
STOCK UNDER THE PLAN WILL BE RETURNED TO SUCH PARTICIPANT OR, IN THE CASE OF HIS
OR HER DEATH, TO THE PERSON OR PERSONS ENTITLED THERETO UNDER SECTION 15, AND
SUCH PARTICIPANT’S OPTION WILL BE AUTOMATICALLY TERMINATED.

 

8

--------------------------------------------------------------------------------


 


12.           INTEREST.  NO INTEREST WILL ACCRUE ON THE PAYROLL DEDUCTIONS OF A
PARTICIPANT IN THE PLAN, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW, AS
DETERMINED BY THE COMPANY, FOR PARTICIPANTS IN THE NON-423 PLAN COMPONENT (OR
THE CODE SECTION 423 PLAN COMPONENT IF PERMITTED UNDER CODE SECTION 423).


 


13.           STOCK.


 


(A)           SUBJECT TO ADJUSTMENT UPON CHANGES IN CAPITALIZATION OF THE
COMPANY AS PROVIDED IN SECTION 19 HEREOF, THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK THAT WILL BE MADE AVAILABLE FOR SALE UNDER THE PLAN WILL BE 2,500,000
SHARES OF COMMON STOCK.


 


(B)           UNTIL THE SHARES ARE ISSUED (AS EVIDENCED BY THE APPROPRIATE ENTRY
ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE
COMPANY), A PARTICIPANT WILL ONLY HAVE THE RIGHTS OF AN UNSECURED CREDITOR WITH
RESPECT TO SUCH SHARES, AND NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER
RIGHTS AS A STOCKHOLDER WILL EXIST WITH RESPECT TO SUCH SHARES.


 


(C)           SHARES OF COMMON STOCK TO BE DELIVERED TO A PARTICIPANT UNDER THE
PLAN WILL BE REGISTERED IN THE NAME OF THE PARTICIPANT OR IN THE NAME OF THE
PARTICIPANT AND HIS OR HER SPOUSE.


 


14.           ADMINISTRATION.  THE PLAN WILL BE ADMINISTERED BY THE BOARD OR A
COMMITTEE APPOINTED BY THE BOARD, WHICH COMMITTEE WILL BE CONSTITUTED TO COMPLY
WITH APPLICABLE LAWS.  THE ADMINISTRATOR WILL HAVE FULL AND EXCLUSIVE
DISCRETIONARY AUTHORITY TO CONSTRUE, INTERPRET AND APPLY THE TERMS OF THE PLAN,
TO DETERMINE ELIGIBILITY AND TO ADJUDICATE ALL DISPUTED CLAIMS FILED UNDER THE
PLAN.  EVERY FINDING, DECISION AND DETERMINATION MADE BY THE ADMINISTRATOR WILL,
TO THE FULL EXTENT PERMITTED BY LAW, BE FINAL AND BINDING UPON ALL PARTIES. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS PLAN, THE ADMINISTRATOR
MAY ADOPT RULES OR PROCEDURES RELATING TO THE OPERATION AND ADMINISTRATION OF
THE NON-423 PLAN COMPONENT TO ACCOMMODATE THE SPECIFIC REQUIREMENTS OF LOCAL
LAWS AND PROCEDURES FOR JURISDICTIONS OUTSIDE OF THE UNITED STATES.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE ADMINISTRATOR IS SPECIFICALLY
AUTHORIZED TO ADOPT RULES AND PROCEDURES REGARDING ELIGIBILITY TO PARTICIPATE,
THE DEFINITION OF COMPENSATION, HANDLING OF PAYROLL DEDUCTIONS, MAKING OF
CONTRIBUTIONS TO THE PLAN (INCLUDING, WITHOUT LIMITATION, IN FORMS OTHER THAN
PAYROLL DEDUCTIONS), ESTABLISHMENT OF BANK OR TRUST ACCOUNTS TO HOLD PAYROLL
DEDUCTIONS, PAYMENT OF INTEREST, CONVERSION OF LOCAL CURRENCY, OBLIGATIONS TO
PAY PAYROLL TAX, DETERMINATION OF BENEFICIARY DESIGNATION REQUIREMENTS,
WITHHOLDING PROCEDURES AND HANDLING OF STOCK CERTIFICATES THAT VARY WITH LOCAL
REQUIREMENTS.  FURTHER, THE ADMINISTRATOR IS AUTHORIZED TO ADOPT SUB-PLANS
APPLICABLE TO PARTICULAR DESIGNATED SUBSIDIARIES OR LOCATIONS UNDER THE NON-423
PLAN COMPONENT.  THE RULES OF SUCH SUB-PLANS MAY TAKE PRECEDENCE OVER OTHER
PROVISIONS OF THIS PLAN, WITH THE EXCEPTION OF SECTION 13(A) HEREOF, BUT UNLESS
OTHERWISE SUPERSEDED BY THE TERMS OF SUCH SUB-PLAN, THE PROVISIONS OF THIS PLAN
SHALL GOVERN THE OPERATION OF SUCH SUB-PLAN.


 


15.           DESIGNATION OF BENEFICIARY.


 


(A)           IF PERMITTED BY THE ADMINISTRATOR, A PARTICIPANT MAY FILE A
DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY SHARES OF COMMON STOCK AND
CASH, IF ANY, FROM THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT OF SUCH
PARTICIPANT’S DEATH SUBSEQUENT TO AN EXERCISE DATE ON WHICH THE OPTION IS
EXERCISED BUT PRIOR TO DELIVERY TO SUCH PARTICIPANT OF SUCH SHARES AND CASH.  IN
ADDITION, IF PERMITTED BY THE ADMINISTRATOR, A PARTICIPANT MAY FILE A
DESIGNATION OF A BENEFICIARY WHO

 

9

--------------------------------------------------------------------------------


 


IS TO RECEIVE ANY CASH FROM THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE
EVENT OF SUCH PARTICIPANT’S DEATH PRIOR TO EXERCISE OF THE OPTION.  IF A
PARTICIPANT IS MARRIED AND THE DESIGNATED BENEFICIARY IS NOT THE SPOUSE, SPOUSAL
CONSENT WILL BE REQUIRED FOR SUCH DESIGNATION TO BE EFFECTIVE.


 


(B)           SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE PARTICIPANT
AT ANY TIME BY NOTICE IN A FORM DETERMINED BY THE ADMINISTRATOR.  IN THE EVENT
OF THE DEATH OF A PARTICIPANT AND IN THE ABSENCE OF A BENEFICIARY VALIDLY
DESIGNATED UNDER THE PLAN WHO IS LIVING AT THE TIME OF SUCH PARTICIPANT’S DEATH,
THE COMPANY WILL DELIVER SUCH SHARES AND/OR CASH TO THE EXECUTOR OR
ADMINISTRATOR OF THE ESTATE OF THE PARTICIPANT, OR IF NO SUCH EXECUTOR OR
ADMINISTRATOR HAS BEEN APPOINTED (TO THE KNOWLEDGE OF THE COMPANY), THE COMPANY,
IN ITS DISCRETION, MAY DELIVER SUCH SHARES AND/OR CASH TO THE SPOUSE OR TO ANY
ONE OR MORE DEPENDENTS OR RELATIVES OF THE PARTICIPANT, OR IF NO SPOUSE,
DEPENDENT OR RELATIVE IS KNOWN TO THE COMPANY, THEN TO SUCH OTHER PERSON AS THE
COMPANY MAY DESIGNATE.


 


(C)           ALL BENEFICIARY DESIGNATIONS WILL BE IN SUCH FORM AND MANNER AS
THE ADMINISTRATOR MAY DESIGNATE FROM TIME TO TIME.


 


16.           TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS CREDITED TO A
PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE OF AN OPTION OR
TO RECEIVE SHARES OF COMMON STOCK UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL, THE LAWS OF
DESCENT AND DISTRIBUTION OR AS PROVIDED IN SECTION 15 HEREOF) BY THE
PARTICIPANT.  ANY SUCH ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER
DISPOSITION WILL BE WITHOUT EFFECT, EXCEPT THAT THE COMPANY MAY TREAT SUCH ACT
AS AN ELECTION TO WITHDRAW FUNDS FROM AN OFFERING PERIOD IN ACCORDANCE WITH
SECTION 10 HEREOF.


 


17.           USE OF FUNDS.  THE COMPANY MAY USE ALL PAYROLL DEDUCTIONS RECEIVED
OR HELD BY IT UNDER THE PLAN FOR ANY CORPORATE PURPOSE, AND THE COMPANY WILL NOT
BE OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS UNLESS OTHERWISE REQUIRED
UNDER LOCAL LAW, AS DETERMINED BY THE ADMINISTRATOR (IN WHICH CASE, THE AFFECTED
OPTIONS WILL BE GRANTED UNDER THE NON-423 PLAN COMPONENT, IF NECESSARY).  UNTIL
SHARES OF COMMON STOCK ARE ISSUED, PARTICIPANTS WILL ONLY HAVE THE RIGHTS OF AN
UNSECURED CREDITOR WITH RESPECT TO SUCH SHARES.


 


18.           REPORTS.  INDIVIDUAL ACCOUNTS WILL BE MAINTAINED FOR EACH
PARTICIPANT IN THE PLAN.  STATEMENTS OF ACCOUNT WILL BE GIVEN TO PARTICIPATING
ELIGIBLE EMPLOYEES AT LEAST ANNUALLY, WHICH STATEMENTS WILL SET FORTH THE
AMOUNTS OF PAYROLL DEDUCTIONS, THE PURCHASE PRICE, THE NUMBER OF SHARES OF
COMMON STOCK PURCHASED AND THE REMAINING CASH BALANCE, IF ANY.


 


19.                                 ADJUSTMENTS, DISSOLUTION, LIQUIDATION,
MERGER OR CHANGE IN CONTROL.


 


(A)           ADJUSTMENTS.  IN THE EVENT THAT ANY DIVIDEND OR OTHER DISTRIBUTION
(WHETHER IN THE FORM OF CASH, COMMON STOCK, OTHER SECURITIES, OR OTHER
PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION,
MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE
OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, OR OTHER CHANGE IN THE
CORPORATE STRUCTURE OF THE COMPANY AFFECTING THE COMMON STOCK OCCURS, THE
ADMINISTRATOR, IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR
POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN, WILL, IN SUCH
MANNER AS IT MAY DEEM EQUITABLE, ADJUST THE NUMBER AND CLASS OF COMMON STOCK
THAT MAY BE DELIVERED UNDER THE PLAN, THE PURCHASE PRICE PER SHARE AND THE
NUMBER

 

10

--------------------------------------------------------------------------------


 


OF SHARES OF COMMON STOCK COVERED BY EACH OPTION UNDER THE PLAN THAT HAS NOT YET
BEEN EXERCISED, AND THE NUMERICAL LIMITS OF SECTIONS 7 AND 13.


 


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, ANY OFFERING PERIOD THEN IN PROGRESS
WILL BE SHORTENED BY SETTING A NEW EXERCISE DATE, AND WILL TERMINATE IMMEDIATELY
PRIOR TO THE CONSUMMATION OF SUCH PROPOSED DISSOLUTION OR LIQUIDATION, UNLESS
PROVIDED OTHERWISE BY THE ADMINISTRATOR.  THE NEW EXERCISE DATE WILL BE BEFORE
THE DATE OF THE COMPANY’S PROPOSED DISSOLUTION OR LIQUIDATION.  THE
ADMINISTRATOR WILL NOTIFY EACH PARTICIPANT IN WRITING, AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE NEW EXERCISE DATE, THAT THE EXERCISE DATE FOR
THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE DATE AND THAT THE
PARTICIPANT’S OPTION WILL BE EXERCISED AUTOMATICALLY ON THE NEW EXERCISE DATE,
UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM THE OFFERING PERIOD
AS PROVIDED IN SECTION 10 HEREOF.


 


(C)           MERGER OR CHANGE IN CONTROL.  IN THE EVENT OF A MERGER OR CHANGE
IN CONTROL, EACH OUTSTANDING OPTION WILL BE ASSUMED OR AN EQUIVALENT OPTION
SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE
SUCCESSOR CORPORATION.  IN THE EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO
ASSUME OR SUBSTITUTE FOR THE OPTION, THE OFFERING PERIOD WITH RESPECT TO WHICH
SUCH OPTION RELATES WILL BE SHORTENED BY SETTING A NEW EXERCISE DATE ON WHICH
SUCH OFFERING PERIOD SHALL END.  THE NEW EXERCISE DATE WILL OCCUR BEFORE THE
DATE OF THE COMPANY’S PROPOSED MERGER OR CHANGE IN CONTROL.  THE ADMINISTRATOR
WILL NOTIFY EACH PARTICIPANT IN WRITING PRIOR TO THE NEW EXERCISE DATE, THAT THE
EXERCISE DATE FOR THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE
DATE AND THAT THE PARTICIPANT’S OPTION WILL BE EXERCISED AUTOMATICALLY ON THE
NEW EXERCISE DATE, UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM
THE OFFERING PERIOD AS PROVIDED IN SECTION 10 HEREOF.


 


20.           AMENDMENT OR TERMINATION.


 


(A)           THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY AMEND, SUSPEND, OR
TERMINATE THE PLAN, OR ANY PART THEREOF, AT ANY TIME AND FOR ANY REASON.  IF THE
PLAN IS TERMINATED, THE ADMINISTRATOR, IN ITS DISCRETION, MAY ELECT TO TERMINATE
ALL OUTSTANDING OFFERING PERIODS EITHER IMMEDIATELY OR UPON COMPLETION OF THE
PURCHASE OF SHARES OF COMMON STOCK ON THE NEXT EXERCISE DATE (WHICH MAY BE
SOONER THAN ORIGINALLY SCHEDULED, IF DETERMINED BY THE ADMINISTRATOR IN ITS
DISCRETION), OR MAY ELECT TO PERMIT OFFERING PERIODS TO EXPIRE IN ACCORDANCE
WITH THEIR TERMS (AND SUBJECT TO ANY ADJUSTMENT PURSUANT TO SECTION 19).  IF THE
OFFERING PERIODS ARE TERMINATED PRIOR TO EXPIRATION, ALL AMOUNTS THEN CREDITED
TO PARTICIPANTS’ ACCOUNTS THAT HAVE NOT BEEN USED TO PURCHASE SHARES OF COMMON
STOCK WILL BE RETURNED TO THE PARTICIPANTS (WITHOUT INTEREST THEREON, EXCEPT AS
OTHERWISE REQUIRED UNDER LOCAL LAWS, AS FURTHER SET FORTH IN SECTION 12 HEREOF)
AS SOON AS ADMINISTRATIVELY PRACTICABLE.


 


(B)           WITHOUT STOCKHOLDER CONSENT AND WITHOUT LIMITING SECTION 20(A),
THE ADMINISTRATOR WILL BE ENTITLED TO CHANGE THE OFFERING PERIODS, LIMIT THE
FREQUENCY AND/OR NUMBER OF CHANGES IN THE AMOUNT WITHHELD DURING AN OFFERING
PERIOD, ESTABLISH THE EXCHANGE RATIO APPLICABLE TO AMOUNTS WITHHELD IN A
CURRENCY OTHER THAN U.S. DOLLARS, PERMIT PAYROLL WITHHOLDING IN EXCESS OF THE
AMOUNT DESIGNATED BY A PARTICIPANT IN ORDER TO ADJUST FOR DELAYS OR MISTAKES IN
THE COMPANY’S PROCESSING OF PROPERLY COMPLETED WITHHOLDING ELECTIONS, ESTABLISH
REASONABLE WAITING AND ADJUSTMENT PERIODS AND/OR ACCOUNTING AND CREDITING
PROCEDURES TO ENSURE THAT AMOUNTS APPLIED TOWARD THE

 

11

--------------------------------------------------------------------------------


 


PURCHASE OF COMMON STOCK FOR EACH PARTICIPANT PROPERLY CORRESPOND WITH AMOUNTS
WITHHELD FROM THE PARTICIPANT’S COMPENSATION, AND ESTABLISH SUCH OTHER
LIMITATIONS OR PROCEDURES AS THE ADMINISTRATOR DETERMINES IN ITS SOLE DISCRETION
ADVISABLE THAT ARE CONSISTENT WITH THE PLAN.


 


(C)           IN THE EVENT THE ADMINISTRATOR DETERMINES THAT THE ONGOING
OPERATION OF THE PLAN MAY RESULT IN UNFAVORABLE FINANCIAL ACCOUNTING
CONSEQUENCES, THE ADMINISTRATOR MAY, IN ITS DISCRETION AND, TO THE EXTENT
NECESSARY OR DESIRABLE, MODIFY, AMEND OR TERMINATE THE PLAN TO REDUCE OR
ELIMINATE SUCH ACCOUNTING CONSEQUENCE INCLUDING, BUT NOT LIMITED TO:


 


(I)    AMENDING THE PLAN TO CONFORM WITH THE SAFE HARBOR DEFINITION UNDER
STATEMENT OF FINANCIAL ACCOUNTING STANDARDS 123(R), INCLUDING WITH RESPECT TO AN
OFFERING PERIOD UNDERWAY AT THE TIME;


 


(II)   ALTERING THE PURCHASE PRICE FOR ANY OFFERING PERIOD INCLUDING AN OFFERING
PERIOD UNDERWAY AT THE TIME OF THE CHANGE IN PURCHASE PRICE;


 


(III)  SHORTENING ANY OFFERING PERIOD BY SETTING A NEW EXERCISE DATE, INCLUDING
AN OFFERING PERIOD UNDERWAY AT THE TIME OF THE ADMINISTRATOR ACTION;


 


(IV)  REDUCING THE MAXIMUM PERCENTAGE OF COMPENSATION A PARTICIPANT MAY ELECT TO
SET ASIDE AS PAYROLL DEDUCTIONS; AND


 


(V)   REDUCING THE MAXIMUM NUMBER OF SHARES A PARTICIPANT MAY PURCHASE DURING
ANY OFFERING PERIOD OR PURCHASE PERIOD.


 

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.


 


21.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS BY A PARTICIPANT TO
THE COMPANY UNDER OR IN CONNECTION WITH THE PLAN WILL BE DEEMED TO HAVE BEEN
DULY GIVEN WHEN RECEIVED IN THE FORM AND MANNER SPECIFIED BY THE COMPANY AT THE
LOCATION, OR BY THE PERSON, DESIGNATED BY THE COMPANY FOR THE RECEIPT THEREOF.


 


22.           CONDITIONS UPON ISSUANCE OF SHARES.  SHARES OF COMMON STOCK WILL
NOT BE ISSUED WITH RESPECT TO AN OPTION UNLESS THE EXERCISE OF SUCH OPTION AND
THE ISSUANCE AND DELIVERY OF SUCH SHARES PURSUANT THERETO WILL COMPLY WITH ALL
APPLICABLE PROVISIONS OF LAW, DOMESTIC OR FOREIGN, INCLUDING, WITHOUT
LIMITATION, THE SECURITIES ACT OF 1933, AS AMENDED, THE EXCHANGE ACT, THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, AND THE REQUIREMENTS OF ANY STOCK
EXCHANGE UPON WHICH THE SHARES MAY THEN BE LISTED, AND WILL BE FURTHER SUBJECT
TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 


AS A CONDITION TO THE EXERCISE OF AN OPTION, THE COMPANY MAY REQUIRE THE PERSON
EXERCISING SUCH OPTION TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE
THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT
INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR
THE COMPANY, SUCH A REPRESENTATION IS REQUIRED BY ANY OF THE AFOREMENTIONED
APPLICABLE PROVISIONS OF LAW.

 

12

--------------------------------------------------------------------------------


 


23.           CODE SECTION 409A.  THE CODE SECTION 423 PLAN COMPONENT IS EXEMPT
FROM THE APPLICATION OF CODE SECTION 409A.  THE NON-423 PLAN COMPONENT IS
INTENDED TO BE EXEMPT FROM CODE SECTION 409A UNDER THE SHORT-TERM DEFERRAL
EXCEPTION AND ANY AMBIGUITIES IN THE PLAN SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH SUCH INTENT.  IN FURTHERANCE OF THE FOREGOING AND
NOTWITHSTANDING ANY PROVISION IN THE PLAN TO THE CONTRARY, IF THE ADMINISTRATOR
DETERMINES THAT AN OPTION GRANTED UNDER THE PLAN MAY BE SUBJECT TO CODE
SECTION 409A OR THAT ANY PROVISION IN THE PLAN WOULD CAUSE AN OPTION UNDER THE
PLAN TO BE SUBJECT TO CODE SECTION 409A, THE ADMINISTRATOR MAY AMEND THE TERMS
OF THE PLAN AND/OR OF AN OUTSTANDING OPTION GRANTED UNDER THE PLAN, OR TAKE SUCH
OTHER ACTION THE ADMINISTRATOR DETERMINES IS NECESSARY OR APPROPRIATE, IN EACH
CASE, WITHOUT THE PARTICIPANT’S CONSENT, TO EXEMPT ANY OUTSTANDING OPTION OR
FUTURE OPTION THAT MAY BE GRANTED UNDER THE PLAN FROM OR TO ALLOW ANY SUCH
OPTIONS TO COMPLY WITH CODE SECTION 409A, BUT ONLY TO THE EXTENT ANY SUCH
AMENDMENTS OR ACTION BY THE ADMINISTRATOR WOULD NOT VIOLATE CODE SECTION 409A. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL HAVE NO LIABILITY TO A
PARTICIPANT OR ANY OTHER PARTY IF THE OPTION TO PURCHASE COMMON STOCK UNDER THE
PLAN THAT IS INTENDED TO BE EXEMPT FROM OR COMPLIANT WITH CODE SECTION 409A IS
NOT SO EXEMPT OR COMPLIANT OR FOR ANY ACTION TAKEN BY THE ADMINISTRATOR WITH
RESPECT THERETO.  THE COMPANY MAKES NO REPRESENTATION THAT THE OPTION TO
PURCHASE COMMON STOCK UNDER THE PLAN IS COMPLIANT WITH CODE SECTION 409A.


 


24.           STOCKHOLDER APPROVAL.  THE PLAN WILL BE SUBJECT TO APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE PLAN IS
ADOPTED BY THE BOARD.  SUCH STOCKHOLDER APPROVAL WILL BE OBTAINED IN THE MANNER
AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.


 


25.           GOVERNING LAW. THE PLAN SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA (EXCEPT ITS CHOICE-OF-LAW
PROVISIONS).


 


26.           SEVERABILITY.  IF ANY PROVISION OF THE PLAN IS OR BECOMES OR IS
DEEMED TO BE INVALID, ILLEGAL, OR UNENFORCEABLE FOR ANY REASON IN ANY
JURISDICTION OR AS TO ANY PARTICIPANT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT THE REMAINING PARTS OF THE PLAN, AND THE PLAN
SHALL BE CONSTRUED AND ENFORCED AS TO SUCH JURISDICTION OR PARTICIPANT AS IF THE
INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NOT BEEN INCLUDED.


 


27.           AUTOMATIC TRANSFER TO LOW PRICE OFFERING PERIOD.  TO THE EXTENT
PERMITTED BY APPLICABLE LAWS, IF THE FAIR MARKET VALUE OF THE COMMON STOCK ON
ANY EXERCISE DATE IN AN OFFERING PERIOD IS LOWER THAN THE FAIR MARKET VALUE OF
THE COMMON STOCK ON THE ENROLLMENT DATE OF SUCH OFFERING PERIOD, THEN ALL
PARTICIPANTS IN SUCH OFFERING PERIOD WILL BE AUTOMATICALLY WITHDRAWN FROM SUCH
OFFERING PERIOD IMMEDIATELY AFTER THE EXERCISE OF THEIR OPTION ON SUCH EXERCISE
DATE AND AUTOMATICALLY RE-ENROLLED IN THE IMMEDIATELY FOLLOWING OFFERING PERIOD
AS OF THE FIRST DAY THEREOF.

 

13

--------------------------------------------------------------------------------